

EXHIBIT 10(e)(22)


Annual Performance Incentive Plan for 2017 (“2017 APIP”)


Under the 2017 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.


The Committee previously approved an incentive target opportunity for 2017,
expressed as a percentage of base salary, for each participating officer. The
Committee also established overall threshold, target and maximum performance
metrics and payout ranges for the 2017 APIP. Certain additional goals were
established for some officers based on business unit measures. Additionally, the
Committee had established an opportunity for an individual performance component
whereby the Committee has the authority to increase or decrease an award based
on individual performance, subject to the limitations of Section 162(m) of the
Internal Revenue Code. The performance measures and weightings were: constant
currency revenue growth (adjusted to exclude the impact of changes in the
translation of foreign currencies into U.S. dollars) (weighted at 20%), adjusted
pre-tax income (weighted at 30%), operating cash flow from continuing operations
(weighted at 25%) and a strategic transformation measure (cost/productivity)
(weighted at 25%).




The performance against the 2017 APIP goals was as follows: constant currency
revenue growth and adjusted pre-tax income were above target, operating cash
flow from continuing operations and the strategic transformation measure
(cost/productivity) were above maximum.




